                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


ELIAS GARCIA,                         CASE NO. 2:19-cv-03992-DOC (SK)
                   Petitioner,        ORDER DISMISSING ACTION
                                      FOR LACK OF JURISDICTION
             v.
WARDEN,
                   Respondent.

      Petitioner is a California state prisoner serving a life sentence without
possibility of parole for murder and robbery. On May 7, 2019, he filed a
letter requesting an extension of time to file a habeas petition under 28
U.S.C. § 2254, but without an underlying petition. (ECF 1). The Clerk’s
Office nevertheless assigned a case number for this action (ECF 2), so the
Court gave Petitioner 30 additional days to file the actual petition. (ECF 3).
But that deadline has now passed with no petition (or other response) being
filed. Without an underlying habeas petition, this Court lacks jurisdiction
over this action because there is no “case or controversy” to decide.
Calderon v. Ashmus, 523 U.S. 740, 746 (1998); see Casaburi v. Warden,
2013 WL 3367275, at *1 (C.D. Cal. July 3, 2013) (dismissing for lack of
jurisdiction letter request for extension of time to file habeas petition where
no petition had been filed).
       THEREFORE, this action is DISMISSED without prejudice for lack of
jurisdiction. Judgment dismissing this action without prejudice will be
entered accordingly.1
       IT IS SO ORDERED.


DATED: June 27, 2019
         ________
                                                  HON. DAVID O. CARTER
                                                  U.S. DISTRICT JUDGE




PRESENTED BY:


STEVE KIM
U.S. MAGISTRATE JUDGE




1 While the Court does not decide this issue, Petitioner may still have time to file a timely
petition. See Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (Court may take
judicial notice of public state court dockets). The California Supreme Court apparently
denied Petitioner’s direct appeal on July 11, 2018. (No. S248253). If that is right, and
Petitioner pursued no writ of certiorari in the U.S. Supreme Court, his conviction would
have become final 90 days later. See 28 U.S.C. § 2101; Bowen v. Roe, 188 F.3d 1157,
1158-59 (9th Cir. 1999). From that date, Petitioner would have one year—not including
any statutory or gap tolling for properly filed state habeas petitions—to file a petition on
time. See 28 U.S.C. § 2244(d)(1)(A). Nothing in this order, however, relieves Petitioner
of his burden to file a petition on time, nor may it be used to excuse an untimely petition.

                                              2
